—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied the motion to suppress defendant’s statement to the police. The record supports the court’s determination that the statement was voluntarily made (see, CPL 60.45; People v Towndrow, 236 AD2d 821, 822, lv denied 89 NY2d 1016; People v Garcia, 216 AD2d 319, lv denied 86 NY2d 842). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant’s admissions were sufficiently corroborated to support the conviction of prostitution (see, CPL 60.50; People v Chico, 90 NY2d 585, 589-590). The contention of defendant that the statute defining prostitution (Penal Law § 230.00) is unconstitutional as applied to him has not been preserved for our review (see, CPL 470.05 [2]; People v Iannelli, 69 NY2d 684, 685, cert denied 482 US 914), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Murder, 2nd Degree.) Present — Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.